Citation Nr: 1717638	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  08-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.  

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative spondylotic changes and muscle spasm of the cervical spine prior to June 2, 2010, and in excess of 20 percent from June 2, 2010.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy at right S1 and right L5-S1.

5.  Entitlement to service connection for carpal tunnel syndrome of the right hand, to include as secondary to service-connected degenerative spondylotic changes and muscle spasm of the cervical spine and/or bilateral shoulder impingement syndrome.
6.  Entitlement to service connection for carpal tunnel syndrome of the left hand, to include as secondary to degenerative spondylotic changes and muscle spasm of the cervical spine and/or bilateral shoulder impingement syndrome.

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected bilateral shoulder impingement syndrome and/or degenerative changes of the lumbar spine.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1977 to September 1980, from October 2003 to July 2004 and February 2005 to June 2006, including service in Iraq.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

These matters were previously before the Board in October 2015, when they were remanded for additional development.

The issues of entitlement to increased ratings for degenerative changes of the lumbar spine, radiculopathy at right S1 and right L5-S1, degenerative spondylotic changes and muscle spasm of the cervical spine, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

2.  Right carpal tunnel syndrome did not have its onset during active service and is otherwise related to his active service or a service-connected disability.

3.  Left carpal tunnel syndrome did not have its onset during active service and is otherwise related to his active service or a service-connected disability.

4.  Sleep apnea is not related to active service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for service connection for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
3.  The criteria for service connection for left carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).


Hypertension

The Veteran is currently in receipt of a 10 percent rating for hypertension under Diagnostic Code 7101.  The Veteran asserts that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran's representative states that his hypertension is at the level of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; and diastolic pressure predominantly 130 or more.  See September 2014 Statement of Accredited Representative.

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.

Blood pressure readings during the Veteran's June 2010 VA examination were 138/90, 134/84, and 138/88.  A June 2010 VA treatment record shows a blood pressure reading of 200/100.  However, this reading was obtained during an exercise stress test.  VA treatment records dated during the appeal period show blood pressure readings of 121/84,138/84, 122/86, 146/94, 129/80, 124/87,137/85,133/81, 129/76, 136/81 and 133/78.  See April 2011, August 2011, April 2012, June 2012, January 2013, April 2013, September 2013, June 2014, January 2015, September 2015 and April 2016 VA treatment records.

During his April 2016 VA examination, the Veteran reported systolic readings mostly between 135 to 140, and diastolic readings between 82 to 88.  He denied history of myocardial infarctions or cerebral strokes.  The examiner noted that he took 1 medication for his hypertension.  The examiner noted that he did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  His current blood pressure readings were 149/90, 148/96, and 140/93.  The average blood pressure reading was 145/93.  The examiner opined that his hypertension does not impact his ability to work.  The Veteran was also afforded a VA examination in May 2017.  Blood pressure readings during that examination were 161/90, 174/92, and 165/99.  The average blood pressure reading was 166/93.  The examiner noted that he takes 2 medications for his hypertension.  The examiner opined that his hypertension does not impact his ability to work.

The Board finds that throughout the appeal period, the Veteran required continuous medication for hypertension.  While the evidence shows in June 2010 he had a systolic pressure in excess of 200, this reading was obtained during an exercise stress test and was the only reading during the appeal period which his systolic pressure was 200 or more.  The remainder of the blood pressure readings, during the appeal period, shows systolic pressures less than 200.  Thus, the Board finds that the Veteran's systolic pressure was not "predominantly" 200 or more throughout the appeal period.  Further, all of his diastolic pressure readings during the appeal period are less than 110.  Therefore, the representative's claim that his hypertension is at the level of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; and diastolic pressure predominantly 130 or more, is not supported by the objective evidence of record.  Further, the Veteran reported in April 2016 that he had systolic readings mostly between 135 to 140, and diastolic readings between 82 to 88.  As such, a rating over 10 percent is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the 

Bilateral Carpal Tunnel Syndrome

The Veteran asserts that his bilateral carpal tunnel syndrome could be secondary to service-connected degenerative spondylotic changes and muscle spasm of the cervical spine, and bilateral shoulder impingement syndrome.  See September 2014 Statement of Accredited Representative.
The Veteran has a current diagnosis of bilateral carpal tunnel syndrome, satisfying the first element of service connection on a direct and secondary basis.  See, e.g., August 2008 EMG.  

Turning to the second element on a direct basis, the Veteran's service treatment records (STRs) are negative for complaints, treatment or diagnosis related to a right or left wrist disorder.  A July 1983 STR indicates that neurologic and upper extremity clinical evaluations were normal.  In addition, a March 1998 STR shows that he denied ever having a bone, joint, or other deformity.  Further, an October 2001 STR shows that he denied ever having impaired use of arms or hands; swollen or painful joints; bone, joint, or other deformity; painful wrist; or numbness or tingling.  Thus, the second element of direct service connection is not met.  As to secondary service connection, the Veteran is service-connected for spondylotic changes and muscle spasm of the cervical spine and bilateral shoulder impingement syndrome, satisfying element two.

As to the final element on a direct and secondary basis, nexus, the key inquiry is whether the Veteran's bilateral carpal tunnel syndrome is etiologically related to his military service, or his service-connected cervical spine or bilateral shoulder disorders.

The Veteran was afforded a VA examination in November 2008.  The examiner opined that there is no nexus, anatomic or physiologic, that could explain a cumulative trauma disorder such as carpal tunnel syndrome with degenerative changes of the cervical spine and cervical muscles spasms.  He explained that carpal tunnel syndrome is a local focal lesion of the median nerve usually due to compression of surrounding soft tissues, and indicated that there is no nexus between carpal tunnel syndrome and degenerative spondylotic changes.  Further, a January 2011 VA examiner opined that the Veteran's carpal tunnel syndrome is less likely than not related to his service-connected bilateral impingement syndrome in his shoulders.  He explained that carpal tunnel syndrome is related to a focal nerve injury at wrist joint and is not related to shoulder joints.

In April 2016, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's bilateral carpal tunnel syndrome began after service and that there is no objective or clinical evidence to support that the condition began or was aggravated by service because the condition was diagnosed and he began treatment for it after service.  Further, she opined that his carpal tunnel syndrome has followed the natural progression of the condition.  She indicated that it is well known in medical literature that carpal tunnel syndrome is a local, focal lesion usually due to compression of surrounding soft tissues.

The November 2008 VA examiner noted that the Veteran reported an onset of his carpal tunnel syndrome in 2004.  The Board finds that the Veteran's assertion regarding an onset in 2004 for bilateral carpal tunnel syndrome lacks credibility because it is inconsistent and is unsupported by contemporaneous complaints, diagnosis, or treatment.  For instance, October 2004 and January 2005 VA treatment records show that he did not report having any musculoskeletal problems.  Further, his extremities did not exhibit any clubbing, cyanosis, edema, or trauma.  In addition, range of motion was intact, muscle tone was adequate, and there were no musculoskeletal deformities.  Moreover, he did not exhibit any gross motor or sensory deficit.  An October 2006 STR shows that he denied ever having impaired use of arms or hands; swollen or painful joints; bone, joint, or other deformity; painful wrist; or numbness or tingling.   

There is no competent nexus evidence in support of the claim.  While the Veteran has asserted that there is a causal relationship between his service and his bilateral carpal tunnel syndrome, and in the alternative that it is related to service-connected degenerative spondylotic changes and muscle spasm of the cervical spine, and bilateral shoulder impingement syndrome, he is not competent to provide evidence pertaining to this complex medical issue.  The Veteran has not submitted any competent medical evidence to support his claim.  

Accordingly, as the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra.
Sleep Apnea

The Veteran asserts that his sleep apnea was incurred in service.  See September 2014 Statement of Accredited Representative.  In the alternative, he stated that his sleep apnea is related to service-connected bilateral shoulder impingement syndrome and degenerative changes of the lumbar spine.  See June 2010 VA examination.

The Veteran has a current diagnosis of sleep apnea, satisfying the first element of service connection on a direct and secondary basis.  See, e.g., May 2012 VA treatment record.  

Turning to the second element on a direct basis, the Veteran's STRs are silent for any reference to sleep problems.  For instance, May 1989, October 2001, and October 2006 STRs show that he denied ever having frequent trouble sleeping.  Thus, the second element of service connection is not met on a direct basis.  As noted above, he is service-connected for spondylotic changes and muscle spasm of the cervical spine and bilateral shoulder impingement syndrome, satisfying element two on a secondary basis.

As to the final element on a direct and secondary basis, nexus, the key inquiry is whether the Veteran's sleep apnea is etiologically related to his military service, or his service-connected bilateral shoulder impingement syndrome and/or degenerative changes of the lumbar spine.

The Veteran was afforded a VA examination in August 2007.  The examiner stated that there was no history of sleep apnea symptoms.  He was also afforded a VA examination in June 2010.  The examiner opined that his mild obstructive sleep apnea is not caused by or a result of service-connected bilateral shoulder bursitis impingement syndrome and degenerative changes of the lumbar spine.  He indicated that there is no pathophysiological relationship between mild obstructive sleep apnea and bilateral shoulder bursitis impingement and degenerative changes of the lumbar spine.
In April 2016, the Veteran was afforded an additional VA examination.  The examiner opined that his sleep apnea less likely than not originated while the Veteran was serving on active duty or otherwise related to service.  She indicated that neither the Veteran's reported symptomatology of somnolence nor snoring were described or documented in the STRs or in the medical records within a year after returning from Iraq.  She noted that even though the Veteran states that he used to snore after service, this is not proof that the alleged snoring was due to sleep apnea at that time.  The examiner stated that his records do not show any specific complaints, diagnosis or treatments related to sleep apnea during service or within a year after separation from service.  Further, the examiner noted that soon after returning from his last period of service, the August 2007 VA examiner evaluated the Veteran and did not find any symptomatology related to sleep apnea.  Moreover, the examiner opined that his condition is less likely than not proximately due to, the result of, nor aggravated by a service-connected disability.  The examiner indicated that none of his service-connected conditions are known to cause or aggravate sleep apnea, as per medical literature review.

There is no competent nexus evidence in support of the claim.  While the Veteran To the extent the Veteran has asserted that there is a causal relationship between his service and his sleep apnea, and in the alternative that it is related to service-connected bilateral shoulder impingement syndrome and degenerative changes of the lumbar spine, he is not competent to provide evidence pertaining to this complex medical issue.  

Accordingly, as the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, supra.



ORDER

A rating in excess of 10 percent for hypertension is denied.

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for left carpal tunnel syndrome is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

Degenerative Changes of the Lumbar Spine/Radiculopathy

The findings in the most recent May 2016 VA examination report are inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination is necessary, and the radiculopathy issue on appeal is intertwined with this matter.  The examiner should also render a retrospective opinion on the measurements required by Correia.  Any outstanding private and VA treatment records should also be secured on remand.

Degenerative Spondylotic Changes and Muscle Spasm of the Cervical Spine

The Veteran was afforded a VA examination of his thoracolumbar spine condition in May 2016.  However, he was not afforded an examination of the cervical spine as required by the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).  Therefore, the Veteran must be provided a VA examination of the cervical spine on remand.

TDIU

The Board finds that the claim for a TDIU is inextricably intertwined with the above rating claims and must also be remanded, and on remand the Veteran should be provided VCAA notice as to how to substantiate his TDIU claim and should also be asked to complete a VA Form 21-8940.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Provide a VCAA notice to the Veteran concerning entitlement to a TDIU and included a copy of VA Form 21-8940, and request that the Veteran complete and return VA Form 21-8940.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  With any necessary assistance from the Veteran, obtain all outstanding private medical records, to include records from Drs. Garcia, Clavell, and Munoz.

4.  Then schedule the Veteran for a VA examination with a different examiner to determine the current nature and severity of his cervical and lumbar spine disabilities, and radiculopathy at right S1 and right L5-S1.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.
Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since June 2007) of the cervical and lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Then, after taking any additional development deemed necessary, readjudicate the claims of entitlement to increased ratings for degenerative changes of the lumbar spine, radiculopathy at right S1 and right L5-S1, and degenerative spondylotic changes and muscle spasm of the cervical spine.  Further, adjudicate the Veteran's entitlement to a TDIU, and issue a Supplemental Statement of the Case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


